In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-2314
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                v.

EURAL BLACK,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
         No. 1:05-cr-00070-4 — Ronald A. Guzmán, Judge.
                    ____________________

      ARGUED MARCH 2, 2021 — DECIDED JUNE 4, 2021
               ____________________

   Before RIPPLE, HAMILTON, and KIRSCH, Circuit Judges.
    HAMILTON, Circuit Judge. Appellant Eural Black is serving
a forty-year sentence in federal prison for ﬁrearm, robbery,
and drug oﬀenses that he committed as a Chicago police of-
ﬁcer. He moved the district court for compassionate release
under 18 U.S.C. § 3852(c)(1)(A) based on his prostate cancer
and the COVID-19 pandemic. The district court denied
Black’s motion. It concluded that Black had not shown “ex-
2                                                   No. 20-2314

traordinary and compelling reasons,” as deﬁned by the Sen-
tencing Commission’s policy statements, to modify his sen-
tence. The court also said that even if Black had made that
showing, the sentencing factors under 18 U.S.C. § 3553(a)
weighed against release because Black had served only one-
third of his lengthy sentence for such serious crimes.
    After the district court denied Black’s motion, we decided
United States v. Gunn, 980 F.3d 1178 (7th Cir. 2020), which
held that the “extraordinary and compelling reasons” issue
was, in the wake of the First Step Act of 2018, no longer gov-
erned by the Sentencing Commission’s policy statements that
the district court had relied upon here. The district court’s al-
ternative rationale—that the § 3553(a) factors weighed against
release—is not a persuasive basis for treating the legal error
as harmless. Two unusual features of this case persuade us
that the district court needs to take a fresh look at how those
factors apply to Black. We vacate the denial and remand for
reassessment of both steps of the compassionate-release deci-
sion.
I. Factual and Procedural Background
    Defendant Eural Black was a corrupt Chicago police of-
ﬁcer. He took part in a scheme to take the drugs and weapons
that he found during police work, to have known dealers sell
them, and to share in the proﬁts. In 2007, a jury convicted
Black of conspiracies to engage in racketeering, drug distribu-
tion, and robbery, as well as two counts of using and carrying
a ﬁrearm in furtherance of a crime of violence. See 18 U.S.C.
§ 924(c) (2006). The district court sentenced Black to a total of
forty years in prison. The court imposed concurrent ten-year
terms in prison on the conspiracy convictions and consecutive
terms totaling thirty more years for the gun charges—the
No. 20-2314                                                   3

mandatory minimum for two such convictions at the time.
Years later, in 2018 Congress passed the First Step Act, which
lowered signiﬁcantly the mandatory minimums for convic-
tions under § 924(c). If he were sentenced today for the same
convictions, Black’s mandatory minimum sentence would be
ten years.
    In 2020, Black moved for compassionate release under 18
U.S.C. § 3852(c)(1)(A), which was also amended in the First
Step Act to allow federal prisoners to seek release from a dis-
trict court without the endorsement of the Bureau of Prisons,
a requirement that had limited compassionate release cases to
just a few dozen per year nationwide.
    Black argued that his cancer and chemotherapy meant he
faced an increased risk of severe illness and death from
COVID-19. At the time of his motion, Black was being held at
one of the federal correctional facilities in Butner, North Car-
olina, where the complex had nearly 650 active cases of the
virus, and where one staﬀ member and nineteen inmates had
died. Black also contended that the sentencing factors under
18 U.S.C. § 3553(a) supported his release: He had no prior
criminal history; speciﬁc deterrence was unnecessary because
he was no longer a police oﬃcer and could not commit the
same crimes again; and although he had served only one-
third of his forty-year sentence, thirty years of that term were
based on mandatory minimums that Congress had since re-
duced substantially.
    The government opposed Black’s motion. It agreed that
his health presented an extraordinary and compelling reason
that could legally support early release. The government ar-
gued, however, that the sentencing factors—the seriousness
of Black’s crimes and the need for just punishment given that
4                                                   No. 20-2314

he had served only one-third of his sentence—weighed
against it.
    The district court denied the motion for two reasons. First,
it disagreed with the parties that Black had established an ex-
traordinary and compelling reason for release. Applying the
Sentencing Commission’s policy statement in Sentencing
Guideline, U.S.S.G. § 1B1.13 Appl. Note 1, the court explained
that Black had not shown that his cancer was terminal or
chronic or that he was at risk of contracting COVID-19 and
thus unable to care for himself in prison. The COVID data
cited by the parties, the court noted, reﬂected the infection
and death rates for the entire Butner facility, not at the Butner
Federal Medical Center where Black was housed and which
had few infections and no deaths. Second, even if Black had
established a compelling reason for release, the district court
said it would not modify his sentence because the § 3553(a)
factors weighed against doing so. The court emphasized that
Black had served only one-third of his forty-year sentence, so
that compassionate release now would not promote respect
for the law or provide just punishment. The court also noted
that Black’s crimes were “very serious” and that he was re-
ceiving medical care in prison.
II. Analysis
    After Black appealed, he was transferred from the federal
prison in North Carolina to a federal prison in West Virginia.
That transfer did not render his motion moot. Black seeks re-
lease from any federal prison based on the risk of contracting
COVID-19 because social distancing is impossible in prison.
Even at a diﬀerent federal prison, his case remains live,
though changing circumstances may make it more or less per-
suasive. See Lehn v. Holmes, 364 F.3d 862, 871–72 (7th Cir.
No. 20-2314                                                   5

2004) (prisoner’s transfer to diﬀerent facility did not render
moot his request for injunctive relief against a system-wide
policy).
    On the merits, under 18 U.S.C. § 3582(c)(1)(A), after con-
sidering the § 3553(a) sentencing factors, a district court may
grant a defendant’s request to reduce his prison term if the
reduction is supported by “extraordinary and compelling rea-
sons” and consistent with any applicable Sentencing Com-
mission’s policy statement. We review denials of such mo-
tions for abuse of discretion, see Gunn, 980 F.3d at 1180, but a
decision based on a mistake of law will be deemed an abuse
of discretion. Koon v. United States, 518 U.S. 81, 100 (1996);
United States v. Guerrero, 946 F.3d 983, 986 (7th Cir. 2020).
    Black ﬁrst contends that the district court erred by decid-
ing that his cancer and susceptibility to COVID-19 did not
amount to an extraordinary and compelling reason for re-
lease. Because prostate cancer and the treatment he receives
for it are listed by the Centers for Disease Control and Preven-
tion as risk factors for COVID-19, and because the govern-
ment conceded that he had shown extraordinary circum-
stances, Black argues, the court should not have relied on
U.S.S.G. § 1B1.13 and its Application Note 1 to ﬁnd otherwise.
    Because of a peculiar circumstance stemming from the
Sentencing Commission’s years-long lack of a quorum, we
agree with Black that the district court made a legal error. Be-
fore the First Step Act took eﬀect in 2018, § 3582(c) required
an incarcerated person seeking compassionate release to ob-
tain the endorsement of the Bureau of Prisons before seeking
relief from a court. The statute also required that relief be
“consistent with applicable policy statements issued by the
Sentencing Commission.” See Gunn, 980 F.3d at 1179–80.
6                                                   No. 20-2314

Since enactment of the First Step Act, however, the Sentencing
Commission has been unable to update its applicable policy
statements because it has lacked a quorum. See, e.g., United
States v. Maumau, 993 F.3d 821, 834–37 (10th Cir. 2021) (ex-
plaining this background in more detail).
    In Gunn, we decided that under the First Step Act, the
Commission’s earlier and still unchanged policy statements,
which were written to ﬁt a quite diﬀerent statute, are no
longer “applicable” and no longer limit the availability of
compassionate release. The pre-First Step Act language in
§ 1B1.13 and its Application Note 1 describe “extraordinary
and compelling reasons” for granting motions for release in
quite stringent terms. Those provisions apply to motions ﬁled
by the Bureau of Prisons, and they are not “applicable,” to use
the statutory term, to a motion ﬁled by the inmate as permit-
ted under the First Step Act. See Gunn, 980 F.3d at 1180. The
district court was not bound by the parties’ agreement that
Black had shown extraordinary and compelling reasons, but
the court had broader discretion than it realized to decide
whether Black’s condition was extraordinary and compelling.
See id. (noting that district court’s discretion may be guided,
but is not curtailed, by U.S.S.G. § 1B1.13).
    To be clear, the district court did not make a legal error by
merely quoting and analyzing § 1B1.13. But there is quite un-
derstandably no indication in the court’s order in this case
that it recognized before our decision in Gunn that it had dis-
cretion to go beyond § 1B1.13 in deciding Black’s motion. See
United States v. Cooper, 996 F.3d 283, 287& n.4 (5th Cir. 2021)
(noting that all seven circuits to have reached the question,
including this circuit, have given same answer).
No. 20-2314                                                      7

    That much is now settled law in this circuit. The district
court oﬀered an alternative ground for denial, that the 18
U.S.C. § 3553(a) factors weigh against Black’s release. That al-
ternative ground could well be a suﬃcient basis for denying
relief. E.g., United States v. Saunders, 986 F.3d 1076, 1078 (7th
Cir. 2021). In this case, however, we believe that the district
court needs to take a fresh look at this alternative ground. Its
explanation was terse and did not signal that it took into ac-
count other statutory changes that do not mandate relief here
but may well be relevant and could reasonably be deemed to
alter the weight of those factors.
     In evaluating the § 3553(a) factors, the district court relied
principally on the fact that Black had served only thirteen
years of his forty-year sentence. In most cases we would have
little trouble accepting that sensible and legally permissible
rationale. It supports a discretionary conclusion that just pun-
ishment and respect for the law require continued incarcera-
tion. In this case, however, it is clear that if Black were being
sentenced for these same crimes today, his sentence could be
substantially shorter.
   The First Step Act, in addition to changing the compas-
sionate release law, included § 403, which amended sentences
under 18 U.S.C. § 924(c). Congress lowered the mandatory
sentences for Black’s ﬁrearm-related crimes if they were com-
mitted today. Compare 18 U.S.C. § 924(c) (2006) (mandating
ﬁve-year minimum for ﬁrst ﬁrearm oﬀense under the statute
and twenty-ﬁve-year minimum for the second) with id. (2018)
(mandating ﬁve-year minimums for the ﬁrst and second of-
fense). If Black were sentenced today, he would face a man-
datory minimum of ten years, not thirty years, for his ﬁrearm
oﬀenses. If, for the non-ﬁrearm charges, he received (as he
8                                                   No. 20-2314

originally did) concurrent ten-year prison terms running con-
secutive to the ﬁrearm sentences, his total prison time might
now be twenty years. Any such calculations involve specula-
tion about how the court might have sentenced him (and even
how he might have been charged) under a quite diﬀerent set
of sentencing provisions. But it is at least plausible that Black
would have served closer to two-thirds or even more of his
total sentence under those circumstances.
    The government points out correctly that Congress did not
make § 403 of the First Step Act retroactive. See United States
v. Sparkman, 973 F.3d 771, 774 (7th Cir. 2020) (explaining that
§ 403 applies retroactively only in limited circumstances
where ﬁrearm conviction occurred before the Act but sen-
tence was imposed after the Act took eﬀect). That feature of
the First Step Act shows that the district court was not required
to reduce Black’s sentence based on these changes. Congress’s
policy choice not to make the changes to § 924(c) categorically
retroactive does not imply that district courts may not con-
sider those legislative changes when deciding individual mo-
tions for compassionate release like this one. To the contrary,
the purpose of compassionate release under § 3582 is to allow
for sentencing reductions when there is no statute aﬀording
such a reduction but where extraordinary and compelling
reasons justify that relief. See Maumau, 993 F.3d at 837 (aﬃrm-
ing grant of compassionate release for defendant originally
sentenced to ﬁfty-ﬁve years with stacked convictions under
§ 924(c) where district court considered § 3553(a) factors); id.
at 838 (Tymkovich, C.J., concurring) (noting importance of
discretionary, case-by-case consideration). As the Fourth Cir-
cuit explained in a similar case: “Not all defendants convicted
under § 924(c) should receive new sentences, but courts
should be empowered to relieve some defendants of those
No. 20-2314                                                      9

sentences on a case by case basis.” United States v. McCoy, 981
F.3d 271, 287 (4th Cir. 2020) (aﬃrming compassionate releases
for several defendants originally sentenced with “stacked”
§ 924(c) convictions). Other circuits have agreed. See United
States v. Owens, 996 F.3d 755, 760–63 (6th Cir. 2021); United
States v. Cooper, 996 F.3d at 288–89 & n.5 (5th Cir.); see also
United States v. Rollins, No. 99-CR-771-1, 2021 WL 1020998
(N.D. Ill. 2021) (after remand, exercising discretion to modify
extraordinarily long sentence that had been based on later-
amended consecutive sentences under § 924(c)). We agree
that such discretion is inherent in the compassionate release
statute and process.
    Because the district court did not consider this statutory
change, which reﬂects a substantially diﬀerent view by Con-
gress about how to punish violations of § 924(c), we are not
convinced the district court recognized the full extent of its
discretion when it decided Black’s motion, particularly when
this rationale was oﬀered as an alternative ground after the
court had erroneously held that Black was not even legally el-
igible for relief under § 3582(c). In discussing the § 3553(a) fac-
tors, the court mentioned only two factors. First, it called
Black’s crimes “very serious.” We agree that they were. Upon
remand, the district court might well decide that the sentences
should not be reduced. Denial would not be required, though.
The court also mentioned that Black was receiving medical
care in prison. That factor is of course relevant in deciding
how pressing the medical reasons for release might be, but it
does not independently support continued conﬁnement.
Black’s treatment—chemotherapy for his prostate cancer—
was precisely what made him more vulnerable to COVID-19
and thus was the basis of his request for relief.
                                VACATED AND REMANDED.
10                                                    No. 20-2314

    KIRSCH, Circuit Judge, dissenting. Eural Black was a dirty
cop and part of a drug-dealing enterprise: “The drug dealers
in the enterprise provided the corrupt Chicago cops with in-
formation about the location of narcotics and money held by
other drug dealers. The corrupt oﬃcers used that information
to conduct traﬃc stops and home invasions and seize drugs
and money they found. The cops then sold the drugs with the
help of the drug dealers, and the coconspirators divided the
proceeds.” United States v. Haynes, 582 F.3d 686, 692–93 (7th
Cir.), amended on denial of reh’g, 353 F. App’x 58 (7th Cir. 2009).
I agree with the district court and the majority: “very serious”
crimes. Black was sentenced to 40 years in prison. He is 56
years old, and his expected release date is May 29, 2041. He
seeks a nearly 20-year reduction of his sentence.
    Under 18 U.S.C. § 3582(c)(1)(A), a district court may re-
duce a prisoner’s sentence if extraordinary and compelling
circumstances warrant a reduced sentence and the 18 U.S.C.
§ 3553(a) factors favor early release. If the district court finds
that either requirement weighs against a reduction in sen-
tence, the court may deny relief without addressing the other
requirement. See, e.g., United States v. Saunders, 986 F.3d 1076,
1078 (7th Cir. 2021). The burden is on the prisoner to demon-
strate that a reduction in sentence is warranted. See United
States v. Melgarejo, 830 F. App’x 776, 778 (7th Cir. 2020). Be-
cause I would hold that the district court did not abuse its dis-
cretion when it decided that the § 3553(a) factors do not favor
early release, I respectfully dissent.
   The district court’s analysis under § 3553(a), though brief,
was reasonable. See United States v. Burnley, 834 F. App’x 270,
272 (7th Cir. 2021) (holding under the abuse of discretion
standard, the district court’s “reasoning process” must be
No. 20-2314                                                              11

“reasonable”). We recently emphasized that a district court
need not include “a detailed, written explanation analyzing
every § 3553(a) factor;” rather, all that we require is “some
statement of reasons” to allow for meaningful review. United
States v. Sanders, 992 F.3d 583, 588 (7th Cir. 2021) (quotation
omitted). That is what the district court provided here. The
court concluded, among other things, that Black had “served
only about one-third of his forty-year sentence,” that his
crimes were “very serious,” that a sentence reduction would
not “promote respect for the law, afford adequate deterrence,
or provide just punishment for his offenses [which included
several 18 U.S.C. § 924(c) violations],” that “[c]ontinued incar-
ceration is appropriate and necessary,” and that Black was re-
ceiving “substantial [medical] care” in prison. R. 730 at 3. The
court thus considered the nature and circumstances of the of-
fense and characteristics of the defendant (§ 3553(a)(1)); the
need for the sentence imposed to promote respect for the law,
to provide just punishment for Black’s offenses, and to afford
adequate deterrence to criminal conduct (§ 3553(a)(2)(A) &
(B)); 1 and the adequacy of Black’s medical care in prison
(§ 3553(a)(2)(D)). The majority neither identifies a § 3553(a)
factor that should have been considered but was not, nor finds
error in the district court’s reasoning concerning the factors
that it addressed. I would affirm.
   The majority faults the district court for failing to consider
Black’s sentencing disparity argument—that if he were

1 The district court was correct to ignore Black’s frivolous specific deter-
rence argument that he could no longer commit the same crime because
he was no longer a police officer. Black was a drug dealer. Maybe he
would not have the same manner and means to commit his crimes if he
was released early, but hardly would any other criminal.
12                                                            No. 20-2314

sentenced today, his § 924(c) convictions would carry lower
mandatory minimum sentences due to § 403 of the First Step
Act, possibly leading to a lower sentence. 2 The majority
acknowledges that the First Step Act’s § 924(c) sentencing re-
forms do not apply retroactively to Black, who was sentenced
before the law was passed. Nonetheless, the majority holds
that § 3582 and the compassionate release process afford dis-
trict courts the discretion to relieve defendants, like Black, of
legally imposed § 924(c) sentences based on the disparity cre-
ated by the First Step Act. 3
   Undoubtedly, the First Step Act’s reforms create sentenc-
ing disparities between defendants like Black who were sen-
tenced under the old § 924(c) mandatory minimums and de-
fendants sentenced under the new § 924(c) mandatory mini-
mums. But “applying new penalties to defendants not yet
sentenced, while withholding that change from defendants


2 Black’s argument before the district court, in full, was as follows: “The
lengthy 40-year sentence he is serving rests on two convictions under 18
U.S.C. § 924(c), one for five years and another for 25 years, both consecu-
tive to each other and consecutive to the 10-year sentence he received on
the other counts. After the amendment of section 924(c), found in another
section of the First Step Act, the firearms convictions, if he were sentenced
today, would yield as little as 10 consecutive years, not 30 consecutive
years. His current sentence does not represent a judgment that he is a dan-
gerous person; it merely reflects a mandatory disposition, a harsh result
that Congress realizes was excessive.” R. 720 at 12.
3 The majority’s holding is not limited to defendants who first show an
extraordinary and compelling reason for a sentence reduction and then
ask the district court to consider the non-retroactive First Step Act amend-
ments to § 924(c) in balancing the § 3553(a) factors to determine whether
a sentence reduction is warranted. See United States v. Jarvis, — F.3d —,
2021 WL 2253235, at *3 (6th Cir. June 3, 2021).
No. 20-2314                                                     13

already sentenced” has been described by the Supreme Court
as “ordinary practice.” United States v. Owens, 996 F.3d 755,
764–65 (6th Cir. 2021) (Thapar, J., dissenting) (alteration omit-
ted) (quoting Dorsey v. United States, 567 U.S. 260, 280 (2012)).
This ordinary practice—that naturally results in creating sen-
tencing disparities—“cannot also be an extraordinary and
compelling reason” for a sentence reduction. Id. at 765 (quo-
tation omitted). In my view, “[a] sentencing disparity result-
ing from the First Step Act’s reforms is not—as a matter of
law—an extraordinary and compelling reason for a reduction
in sentence.” Id. at 764 (citing United States v. Tomes, 990 F.3d
500, 505 (6th Cir. 2021), and United States v. Wills, 991 F.3d 720,
724 (6th Cir. 2021)); see also United States v. Maumau, 993 F.3d
821, 838 (10th Cir. 2021) (Tymkovich, C.J., concurring) (“In-
deed, the imposition of a sentence that was not only permis-
sible but statutorily required at the time is neither an extraor-
dinary nor a compelling reason to reduce that same sen-
tence.”). To allow otherwise permits district courts to use the
discretion afforded by “§ 3582(c)(1)(A) as an end run around
Congress’s careful effort to limit the retroactivity of the First
Step Act’s reforms.” Tomes, 990 F.3d at 505; see United States v.
Jarvis, — F.3d —, 2021 WL 2253235, at *2 (6th Cir. June 3, 2021)
(“If every defendant who received a longer sentence than the
one he would receive today became eligible for compassion-
ate release, the balance Congress struck would have come to
naught.”). But “a court does not have discretion … to circum-
vent a contrary statutory command.” See Owens, 996 F.3d at
764 (Thapar, J., dissenting). Affording the district court such
discretion undermines Congress’s express intent that the First
Step Act reforms do not apply to defendants like Black. In
short, Congress has rejected Black’s argument that the
14                                                         No. 20-2314

sentencing disparity created by the First Step Act is an ex-
traordinary and compelling reason for a sentence reduction.
   Furthermore, the majority’s holding is unnecessary in this
case because the district court did account for Black’s § 924(c)
argument and rejected it. 4 The district court explicitly
acknowledged the argument the majority contends it did not
consider—that Black’s “lengthy sentence reflects in large part
a mandatory disposition that Congress now ‘realizes was ex-
cessive.’” R. 730 at 2 (quoting and citing Def.’s Mot. at 12).
Several aspects of the district court’s analysis imply that it
considered but was not swayed by Black’s argument. After
acknowledging Black’s argument, the district court focused
its analysis on the nature and circumstances of Black’s offenses,
which included § 924(c) convictions. We have upheld a simi-
lar implicit rejection of a prisoner’s argument in an analogous
context. See United States v. Carter, 830 F. App’x 783, 785 (7th
Cir. 2020) (finding a district court’s analysis reasonable when
it “acknowledged” prisoner’s prior crimes “no longer quali-
fied as career-offender predicates” but “nevertheless exer-
cised his discretion by treating them as serious offenses that
factored into” its analysis). Moreover, the most natural infer-
ence drawn from the district court explicitly acknowledging
the length of Black’s sentence after acknowledging Black’s
§ 924(c) argument is that the district court rejected the


4 The majority assumes that because the district court did not explicitly
reject Black’s § 924(c) argument, it did not consider the argument. But we
have never mandated that a district court must explicitly reject an argu-
ment when exercising its considerable discretion under § 3582(c)(1)(A).
Doing so in this case adds a new requirement that is inconsistent with
what we otherwise expect of district courts in evaluating compassionate
release motions.
No. 20-2314                                                      15

hypothetical sentences that Black proposed and that the ma-
jority speculates on here. Although the district court could
have said more (while not required to do so under the law), it
said enough to make clear its consideration and rejection of
Black’s § 924(c) argument.
     Finally, the majority’s analysis of our decision in United
States v. Gunn portends trouble in future cases. 980 F.3d 1178
(7th Cir. 2020). Beginning with a point of agreement, Gunn
held that § 1B1.13 of the Sentencing Guidelines is not “appli-
cable” to a prisoner’s compassionate release motion under
§ 3582(c)(1)(A). Accordingly, § 1B1.13 cannot “curtail” a dis-
trict judge’s discretion when analyzing whether a prisoner’s
compassionate release motion presents extraordinary and
compelling circumstances. Id. at 1180. Even so, the “substan-
tive aspects” of § 1B1.13 and its Application Notes still “pro-
vide a working definition” of extraordinary and compelling
circumstances under § 3582(c)(1)(A) and can continue to in-
form the district court’s discretion. Id.; see United States v. Cur-
tis, 846 F. App’x 411, 413 (7th Cir. 2021). The majority elides
this distinction. It begins by announcing that the district court
was “applying” § 1B1.13’s Application Note 1 to Black’s com-
passionate release motion before summarily concluding that
the district court did not “realize” it “had broader discretion.”
This mode of analysis risks giving district courts the wrong
impression, namely that mere mention of § 1B1.13 is legal er-
ror under Gunn. It is not. See, e.g., Carter, 830 F. App’x at 784–
85. District courts can be guided by § 1B1.13 when consider-
ing the evidence, so long as they do not limit themselves
based on it. See United States v. Lilly, 846 F. App’x 417, 419 (7th
Cir. 2021). Moreover, the majority does not analyze whether
the district court’s exercise of discretion was “constrained” or
“guided by” § 1B1.13, instead shifting our focus on review
16                                                 No. 20-2314

from what the district court did to what the district court
thought (or did not think) it could do.
    Because the district court accounted for each of Black’s ar-
guments, I would find that § 1B1.13 guided rather than con-
strained its analysis. While the district court’s analysis of
Black’s medical condition tracks the language of § 1B1.13’s
Application Note 1(A), its analysis under the catchall provi-
sion was far broader than the specific circumstances identi-
fied under the Application Notes. The district court noted that
neither party disputed Black’s medical condition was a risk
factor for COVID-19, but found that two other considera-
tions—the conditions at Black’s prison facility when the peti-
tion was filed, and the BOP’s efforts to manage COVID-19 re-
sponse in prisons—weighed against finding extraordinary
and compelling circumstances in Black’s case. Those two con-
siderations are nowhere found in § 1B1.13 or its Application
Notes. Cf. Carter, 830 F. App’x at 785 (holding district court
did not abuse its discretion when it “adequately addressed
U.S.S.G. § 1B1.13, acknowledging [prisoner’s] significant
medical conditions” but finding those offset by a number of
other factors including prisoner’ age, prison’s success “con-
trolling the COVID-19 outbreak,” and that prisoner’s wife
was cared for).
     I respectfully dissent.